DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Response to Amendments
The Amendment filed 7/5/2022 has been entered. Claims 1-2 and 22-23 were amended and 4, 11, and 24-25 claims were cancelled. Thus, claims 1-3, 5-10, 12-23, and 26-27 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the newly added limitations of “a rising part” and “a falling part” in claims 1 and 22-23 do not have proper antecedent basis in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-23, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation of “a rising part and a falling part in the predicted inspiratory time” in lines 10-11 is not supported in the Applicant’s original disclosure, as the Applicant’s original disclosure does not detail what parts the inspiratory time is comprised of versus the rest of a breathing cycle. In other words, the original disclosure does not specify if the rising part and falling part (i.e. described as the first and second changing portions in the Applicant’s specification para. [0132]) are part of or separate from the inspiratory time), and is thus this newly added limitation is considered to be new matter. 
Regarding claim 22, the newly added limitation of “a rising part and a falling part in the predicted inspiratory time” in lines 13-14 is not supported in the Applicant’s original disclosure, as the Applicant’s original disclosure does not detail what parts the inspiratory time is comprised of versus the rest of a breathing cycle. In other words, the original disclosure does not specify if the rising part and falling part (i.e. described as the first and second changing portions in the Applicant’s specification para. [0132]) are part of or separate from the inspiratory time), and is thus this newly added limitation is considered to be new matter. 
Regarding claim 23, the newly added limitation of “a rising part and a falling part in the predicted inspiratory time” in lines 4-5 is not supported in the Applicant’s original disclosure, as the Applicant’s original disclosure does not detail what parts the inspiratory time is comprised of versus the rest of a breathing cycle. In other words, the original disclosure does not specify if the rising part and falling part (i.e. described as the first and second changing portions in the Applicant’s specification para. [0132]) are part of or separate from the inspiratory time), and is thus this newly added limitation is considered to be new matter. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-16, 22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke et al. (US 5,134,995) in view of Martin et al. (US 2010/0108066 A1), Yurko (US 2003/0127097 A1) and Troili et al. (US 2014/0116439 A1).
Regarding claim 1, Gruenke discloses apparatus for generating a supply of pressurized air at positive pressure for amelioration or treatment of a respiratory disorder (apparatus for facilitating respiration) (abstract), the apparatus comprising: 
a pressure generator (blower unit 18) (Figs. 3-4; col. 7, lines 7-10) configured to generate the supply of pressurized air for delivery to a delivery interface of a user (nasal pillow 14 receives air from blower 18 to deliver to patient) (Fig. 1; col. 5, lines 36-43); 
at least one transducer configured to output at least one signal indicative of at least one respiratory characteristic of the user (pressure transducer circuit 700) (col. 7, lines 52-56; col. 17, lines 25-39); 
a controller, coupled with the pressure generator and the at least one transducer (microcontroller 802 connected with the blower and pressure transducer circuit) (col. 7, lines 52-56; col. 17, lines 25-39), and configured to: 
determine a cyclic pressure profile for the pressurized air according to at least a predicted inspiratory time (the breathing cycle with set point pressures; breathing cycle has an inhalation time which is predicted, and the new cycle is adjusted based on the predictions which affects the entire breath cycle time, including the inhalation predictions) (Figs. 6, 12; col. 3, lines 20-25, 40-45; col. 7, lines 37-44; col. 14, lines 34-58); 
control the pressure generator to achieve the cyclic pressure profile (controller maintains the set point pressure) (col. 3, lines 20-25); 
predict a length of time of a next inspiratory portion of the user’s breath cycle (breathing cycle predicts inhalation time based off the previous breathing cycle time) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58);
determine, based on the at least one signal, adjustment to the cyclic pressure profile for at least one next cyclic pressure profile (airway pressure controlled in response to pressure variations) (col. 3, lines 40-45; col. 17, lines 25-39),
the adjustments to the cyclic pressure profile comprising adjusting a decrease in pressure of the cyclic pressure profile based, at least in part, on the predicted length of time of a next inspiratory portion of the user’s breath cycle (the breathing cycle with inhalation time are predicted, and the new inhalation time is adjusted based on the predictions which affects the entire breath cycle time, including the decrease in pressure between the indicated inhale and exhale sections) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58). 
While Gruenke does teach rising and falling parts on either side of an inhale portion (see Gruenke; Fig. 6), Gruenke is silent as to counting these rising and falling portions as part of an inhale portion. Thus, Gruenke is silent on the cyclic pressure profile having a rising part and a falling part in the predicted inspiratory time.
However, Martin teaches a system and method for positive pressure therapy (Martin; abstract) wherein the cyclic pressure profile having a rising part and a falling part in the predicted inspiratory time (the resulting ventilator inspiratory phase has a rising part to the left of the target IPAP and a falling part to the right of the target IPAP) (Martin; Figs. 6B, 7B; para. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke inhale portion to have a rising part and a falling part in the predicted inspiratory time, as taught by Martin, for the purpose of promoting slower breathing (Martin; abstract; para. [0073]), thereby improving arterial baroreflex sensitivity and decreasing blood pressure in essential hypertension (Martin; para. [0004]).
Gruenke does not disclose the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on the predicted length of time of a next inspiratory portion  of the user’s breath cycle.
However, Yurko teaches an apparatus for airway pressure support (Yurko; abstract) including the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on the predicted length of time of a next inspiratory portion  of the user’s breath cycle (rise time is dynamically calculated based on inspiratory time, with the rise time occurring before the inhalation time and thereby being predicted; fall time can automatically mirror the rise time; the rising and falling parts are linear) (Yurko; Figs. 1A-1D; paras. [0022-0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke controller such that the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on the predicted length of time of a next inspiratory portion  of the user’s breath cycle, as taught by Yurko, for the purpose of providing a patient with maximum comfort while maintaining sufficiently effective respiratory treatment (Yurko; para. [0023]).
Gruenke does not disclose the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle.
However, Troili teaches a breathing apparatus (Troili; abstract) wherein the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which is triggered by the user’s efforts to exhale; the decrease in pressure after an inhalation, i.e. the fall time, occurs before the patient’s next inhalation; inspiratory and expiratory curves can be linear) (Troili; Fig. 3; para. [0004]; paras. [0017-0018]; para. [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke controller such that the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle, as taught by Troili, for the purpose of ensuring a patient is subject to an efficient but comfortable support ventilation (Troili; para. [0018]).
Regarding claim 9, the modified Gruenke device teaches wherein the adjustment of the cyclic pressure profile is further based on one or more measured characteristics of the user's breath cycle that are indicative of user effort (pressure rate is adjusted based on the patient’s inhalation or exhalation efforts) (Troili; paras. [0017-0018]).
Regarding claim 12, the modified Gruenke device teaches wherein the controller is configured to: predict the length of time of the next inspiratory portion of the user’s breath cycle based on a measured length of a previous inspiratory portion of the user's breath cycle, and a measured length of a previous expiratory portion of the user's breath cycle (controller predicts exhalation and inhalation times based on tracking the patient’s past breathing cycle) (Gruenke; Fig. 6; col. 7, lines 37-44).
Regarding claim 13, the modified Gruenke device teaches wherein the cyclic pressure profile comprises a first changing portion comprising a rapid increase to a high pressure, a high pressure portion, a second changing portion comprising a slower decrease from the high pressure portion, and a low pressure portion (see annotated Image 1 below from Gruenke).

    PNG
    media_image1.png
    475
    883
    media_image1.png
    Greyscale

Image 1. Cropped and annotated section from Gruenke Fig. 6 to highlight the different sections of the cyclic pressure profile.
Regarding claim 14, the modified Gruenke device teaches wherein the controller is configured to use the predicted length of time of the next inspiratory portion of the user’s breath cycle to control a timing of a transition between the high pressure portion and the second changing portion (breathing cycle and inhalation time is predicted, and the inhalation time is adjusted based on the predictions which affects the entire breath cycle time) (Gruenke; Fig. 12; col. 14, lines 34-58).
Regarding claim 15, the modified Gruenke device teaches wherein the controller is configured to use a predicted length of an expiratory portion of the user’s breath cycle to control an increased flow rate near an end of the expiratory portion (inhalation is started earlier than predicted based on the prediction of the expiratory and inhalation lengths, and thus the flow of air would be increased at the end of the exhalation cycle) (Gruenke; Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58).
Regarding claim 16, the modified Gruenke device teaches discloses wherein the controller is configured to control a transition between the second changing portion and the low pressure portion based at least in part on the trigger (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which triggered by the user’s efforts to exhale) (Troili; para. [0004]; paras. [0017-0018]).
Regarding claim 22, Gruenke discloses a system for amelioration or treatment of a respiratory disorder (apparatus for facilitating respiration) (abstract), the system comprising: 
a delivery interface structured and configured to deliver a supply of pressurized air to a user (nasal pillow 14 receives air from blower 18 to deliver to patient) (Fig. 1; col. 5, lines 36-43);
an apparatus for generating the supply of pressurized air at positive pressure (blower unit 18, pressure transducer circuit 700, and microcontroller 802) (Figs. 1, 3-4; col. 5, lines 36-43; col. 7, lines 7-10, 52-56; col. 17, lines 25-39), comprising: 
a pressure generator configured to generate the supply of pressurized air for delivery to the delivery interface (blower unit 18 delivers air to patient with the nasal pillow 14) (Figs. 1, 3-4; col. 5, lines 36-43; col. 7, lines 7-10); 
at least one transducer configured to output at least one signal indicative of at least one respiratory characteristic of the user (pressure transducer circuit 700 to indicate pressure at the nasal pillow 14) (col. 7, lines 52-56; col. 17, lines 25-39);
a controller, coupled with the pressure generator and the at least one transducer (microcontroller 802 connected with the blower and pressure transducer circuit) (col. 7, lines 52-56; col. 17, lines 25-39), and configured to: 
determine a cyclic pressure profile for the pressurized air according to at least a predicted inspiratory time (the breathing cycle with set point pressures; breathing cycle has an inhalation time which is predicted, and the new cycle is adjusted based on the predictions which affects the entire breath cycle time, including the inhalation predictions) (Figs. 6, 12; col. 3, lines 20-25, 40-45; col. 7, lines 37-44; col. 14, lines 34-58); 
control the pressure generator to achieve the cyclic pressure profile (controller maintains the set point pressure) (col. 3, lines 20-25);
predict a length of time of a next inspiratory portion of the user’s breath cycle (breathing cycle predicts inhalation time based off the previous breathing cycle time) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58);
determine, based on the at least one signal, adjustments to the cyclic pressure profile for at least one next cyclic pressure profile (airway pressure controlled in response to pressure variations) (col. 3, lines 40-45; col. 17, lines 25-39),
the adjustments to the cyclic pressure profile comprising adjusting a decrease in pressure of the cyclic pressure profile based, at least in part on the predicted length of time of a next inspiratory portion of the user’s breath cycle (the breathing cycle with inhalation time is predicted, and the new inhalation time is adjusted based on the predictions which affects the entire breath cycle time, including the decrease in pressure between the indicated inhale and exhale sections) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58); and 
an air circuit to connect the delivery interface and the apparatus (conduit 12 connects interface 14 and the rest of the device) (Figs. 1-4), wherein the delivery interface is a mouthpiece interface (full face mask can be used instead of a nasal pillow) (col. 19, lines 36-42).
While Gruenke does teach rising and falling parts on either side of an inhale portion (see Gruenke; Fig. 6), Gruenke is silent as to counting these rising and falling portions as part of an inhale portion. Thus, Gruenke is silent on the cyclic pressure profile having a rising part and a falling part in the predicted inspiratory time.
However, Martin teaches a system and method for positive pressure therapy (Martin; abstract) wherein the cyclic pressure profile having a rising part and a falling part in the predicted inspiratory time (the resulting ventilator inspiratory phase has a rising part to the left of the target IPAP and a falling part to the right of the target IPAP) (Martin; Figs. 6B, 7B; para. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke inhale portion to have a rising part and a falling part in the predicted inspiratory time, as taught by Martin, for the purpose of promoting slower breathing (Martin; abstract; para. [0073]), thereby improving arterial baroreflex sensitivity and decreasing blood pressure in essential hypertension (Martin; para. [0004]).
Gruenke does not disclose the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on the predicted length of time of a next inspiratory portion of the user’s breath cycle.
However, Yurko teaches an apparatus for airway pressure support (Yurko; abstract) including the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on the predicted length of time of a next inspiratory portion of the user’s breath cycle (rise time is dynamically calculated based on inspiratory time, with the rise time occurring before the inhalation time and thereby being predicted; fall time can automatically mirror the rise time; the rising and falling parts are linear) (Yurko; Figs. 1A-1D; paras. [0022-0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke controller such that the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on the predicted length of time of a next inspiratory portion of the user’s breath cycle, as taught by Yurko, for the purpose of providing a patient with maximum comfort while maintaining sufficiently effective respiratory treatment (Yurko; para. [0023]).
Gruenke does not disclose the adjustments to the cyclic pressure profile comprising adjusting a decrease in pressure of the cyclic pressure profile based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle.
However, Troili teaches a breathing apparatus (Troili; abstract) wherein the adjustments to the cyclic pressure profile comprising adjusting a decrease in pressure of the cyclic pressure profile based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which is triggered by the user’s efforts to exhale; the decrease in pressure after an inhalation, i.e. the fall time, occurs before the patient’s next inhalation; inspiratory and expiratory curves can be linear) (Troili; Fig. 3; para. [0004]; paras. [0017-0018]; para. [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke controller such that the adjustments to the cyclic pressure profile comprising adjusting a decrease in pressure of the cyclic pressure profile based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle, as taught by Troili, for the purpose of ensuring a patient is subject to an efficient but comfortable support ventilation (Troili; para. [0018]).
Regarding claim 23, Gruenke discloses a method for controlling cycling a supply of air at positive pressure for augmenting breathing of a user with shortness of breath (apparatus for facilitating respiration) (abstract), the method comprising:
determining in a controller a cyclic pressure profile according to at least a predicted inspiratory time (microcontroller circuit 800 controls the apparatus; the breathing cycle with set point pressures; breathing cycle has an inhalation time which is predicted, and the new cycle is adjusted based on the predictions which affects the entire breath cycle time, including the inhalation predictions) (Figs. 6, 8, 12; col. 3, lines 20-25, 40-45; col. 7, lines 37-44; col. 8, lines 41-49; col. 14, lines 34-58), the cyclic pressure profile for a supply of pressurized air to be generated for delivery to a delivery interface device of the user (set point pressure is maintained or varied as needed; nasal pillow 14 is in pneumatic connection with the device to deliver air to the patient) (Figs. 1-4; col. 3, lines 20-25, 40-45; col. 5, lines 20-31), 
controlling with the controller, generation of the supply of pressurized air with a pressure generator to achieve the cyclic pressure profile (controller maintains the set point pressure) (col. 3, lines 20-25); 
predicting in the controller a length of time of a next inspiratory portion of the user’s breath cycle (breathing cycle predicts inhalation time based off the previous breathing cycle time with a program) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58);
determining in the controller, based on at least one signal indicative of at least one respiratory characteristic of the user (pressure transducer circuit 700 to indicate pressure at the nasal pillow 14) (col. 7, lines 52-56; col. 17, lines 25-39), adjustments to the cyclic pressure profile for at least one next cyclic pressure profile (airway pressure controlled in response to pressure variations) (col. 3, lines 40-45; col. 17, lines 25-39); the adjustments to the cyclic pressure profile comprising adjusting a decrease in pressure based, at least in part, on the predicated length of time (the breathing cycle with inhalation time is predicted, and the new inhalation time is adjusted based on the predictions which affects the entire breath cycle time, including the decrease in pressure between the indicated inhale and exhale sections) (Figs. 6, 12; col. 7, lines 37-44; col. 14, lines 34-58).
While Gruenke does teach rising and falling parts on either side of an inhale portion (see Gruenke; Fig. 6), Gruenke is silent as to counting these rising and falling portions as part of an inhale portion. Thus, Gruenke is silent on the cyclic pressure profile having a rising part and a falling part in the predicted inspiratory time.
However, Martin teaches a system and method for positive pressure therapy (Martin; abstract) wherein the cyclic pressure profile having a rising part and a falling part in the predicted inspiratory time (the resulting ventilator inspiratory phase has a rising part to the left of the target IPAP and a falling part to the right of the target IPAP) (Martin; Figs. 6B, 7B; para. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke inhale portion to have a rising part and a falling part in the predicted inspiratory time, as taught by Martin, for the purpose of promoting slower breathing (Martin; abstract; para. [0073]), thereby improving arterial baroreflex sensitivity and decreasing blood pressure in essential hypertension (Martin; para. [0004]).
Gruenke does not disclose the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part based, at least in part, on the predicted length of time.
However, Yurko teaches an apparatus for airway pressure support (Yurko; abstract) including the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part of the cyclic pressure profile based, at least in part, on the predicted length of time (rise time is dynamically calculated based on inspiratory time, with the rise time occurring before the inhalation time and thereby being predicted; fall time can automatically mirror the rise time; the rising and falling parts are linear) (Yurko; Figs. 1A-1D; paras. [0022-0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke controller such that he adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part based, at least in part, on the predicted length of time, as taught by Yurko, for the purpose of providing a patient with maximum comfort while maintaining sufficiently effective respiratory treatment (Yurko; para. [0023]).
Gruenke does not disclose the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle.
However, Troili teaches a breathing apparatus (Troili; abstract) wherein the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle (pressure is applied to a patient in accordance with a rate of change, or pressure fall time, determined by the rate of change in pressure/flow which is triggered by the user’s efforts to exhale; the decrease in pressure after an inhalation, i.e. the fall time, occurs before the patient’s next inhalation; inspiratory and expiratory curves can be linear) (Troili; Fig. 3; para. [0004]; paras. [0017-0018]; para. [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke controller such that the adjustments to the cyclic pressure profile comprising adjusting linear rates of decrease in pressure of the falling part based, at least in part, on a trigger associated with the user’s breath occurring earlier than the next inspiratory portion of the user’s breath cycle, as taught by Troili, for the purpose of ensuring a patient is subject to an efficient but comfortable support ventilation (Troili; para. [0018]).
Regarding claim 27, the modified Gruenke teaches wherein the adjustment to the rate of decrease in pressure comprises increasing the rate of decrease in pressure to shorten a predetermined decay of pressure during the expiratory portion (Yurko teaches the rise time, which is mirrored by fall time, is shortened for an apnea event; Troili teaches when the patient makes a strong effort to inhale/exhale, the applied rate of change in pressure is matched to the monitored high rate of change) (Yurko, paras. [0023-0024]; Troili, paras. [0017-0018]).
Claims 2-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Martin, Yurko, and Troili as applied to claim 1 above, and further in view of Strom (US 2001/0004677 A1).
Regarding claim 2, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the controller is configured to determine an initial set of therapy parameters for the cyclic pressure profile, the initial set of therapy parameters comprising one or more of: pressure during an inspiratory portion of the cyclic pressure profile, pressure during a expiratory portion of the cyclic pressure profile, a length of the inspiratory portion of the cyclic pressure profile, and a length of the expiratory portion of the cyclic pressure profile.
However, Strom teaches a breathing apparatus (Strom; abstract) including wherein the controller (control unit) (Strom; para. [0026]) is configured to determine an initial set of therapy parameters for the cyclic pressure profile, the initial set of therapy parameters comprising one or more of: pressure during a expiratory portion of the cyclic pressure profile (initial PEEP value) (Strom; para. [0026]) and a length of the inspiratory portion of the cyclic pressure profile (initial inspiratory time) (Strom; para. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke controller to be configured to determine an initial set of therapy parameters, as taught by Strom, for the purpose of minimizing the stress applied to the lungs at the start of ventilation (Strom; paras. [0025-0026]).
Regarding claim 3, the modified Gruenke device teaches wherein the determination of the initial set of therapy parameters is based on one or more of: user age and weight (Strom; para. [0059]).
Regarding claims 6 and 8, the modified Gruenke device teaches wherein the controller is configured to determine the at least one trigger based at least in part on a received indication of airway openness, wherein the indication of airway openness based at least in part on a measure of flow rate, and a measure of pressure (patient’s effort to inhale or exhale is determined by monitoring the rate of change in pressure/flow) (Troili; para. [0017]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Martin, Yurko, and Troili as applied to claim 1 above, and further in view of Mulqueeny et al. (US 2008/0110461 A1).
Regarding claim 5, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the controller is configured to distinguish the trigger from false triggers, the false triggers comprising one or more of: speech, swallowing, and opening of the user’s mouth.
However, Mulqueeny teaches a system for detecting ineffective efforts of a patient being mechanically ventilated (Mulqueeny; abstract) wherein false triggers comprise swallowing (ineffective efforts are distinguished from other events such as swallowing) (Mulqueeny; para. [0045]; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke device to distinguish the trigger from false triggers, the false triggers comprising swallowing, as taught by Mulqueeny, for the purpose of enhancing ventilation treatment by minimizing patient-ventilator asynchrony (Mulqueeny; para. [0028]), since a patient’s efforts to breath can be distinguished from other perturbations such as swallowing (Mulqueeny; para. [0045]), thereby allowing the ventilator to adjust the pressure/flow applied when the patient is attempting to breath instead of when other perturbations occur.
Claims 7 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Martin, Yurko, Troili, and Strom as applied to claim 6 above, and further in view of Miller (US 2004/0249300 A1).
Regarding claim 7, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the indication of airway openness is conductance.
However, Miller teaches a device for measuring airway parameters (Miller; abstract) in which airway conductance is measured (Miller; abstract). Miller explains that conductance is a function of air flow and pressure (Miller; para. [0043]). Moreover, Troili already teaches monitoring the flow and pressure of an airway (monitoring the rate of change in pressure/flow) (Troili; paras. [0017-0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke device’s indication of airway openness by combining the Troili flow and pressure measurements into one value of conductance, as taught by Miller, for the purpose of consolidating information, thereby making it easier to analyze.
Regarding claim 26, the modified Gruenke device teaches wherein the trigger is conductance (Troili monitors pressure/flow rates for determining when a patient expends an effort to inhale/exhale; Miller explains that conductance is a function of air flow and pressure (Miller, para. [0043]; Troili, paras. [0017-0018]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Martin, Yurko, and Troili as applied to claim 1 above, and further in view of Bennarsten (US 6,694,978 B1) and Miller.
Regarding claim 10, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the adjustment of the cyclic pressure profile is further based on a measure of average conductance or peak conductance, over a plurality of breath cycles.
However, Bennarsten teaches a patient ventilator system (Bennarsten; abstract) in which the average pressure and average flow of a patient’s airways are measured (Bennarsten; col. 4, lines 21-30, 51-63). Moreover, Miller teaches a device for measuring airway parameters (Miller; abstract) in which airway conductance is measured (Miller; abstract). Miller explains that conductance is a function of air flow and pressure (Miller; para. [0043]). 
Therefore, since the modified Gruenke device already teaches airway openness is indicated by flow and pressure of an airway (patient’s effort to inhale or exhale is determined by monitoring the rate of change in pressure/flow) (Troili; paras. [0017-0018]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gruenke indication of airway openness by averaging the Troili flow and pressure measurements, as taught by Bennarsten, for the purpose of providing an additional suitable means of detecting patient breath attempts and leaks, as well as for allowing for a time trend analysis of the average flow and pressure to be calculated, which in turn enables an analysis on whether or not the patient values are stabilizing over time (Bennarsten; col. 4, lines 21-67; col. 5, lines 1-23). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the average flow and pressure measurements to calculate an average conductance, as taught by Miller, for the purpose of consolidating information, thereby making it easier to analyze.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Martin, Yurko, and Troili as applied to claim 13 above, and further in view of Ollivier (US 3,756,229).
Regarding claim 17, the modified Gruenke device teaches the invention as previously claimed, but does not disclose wherein the controller is configured to adjust the cyclic pressure profile on receiving a user input, wherein the adjustment of the cyclic pressure profile on receiving the user input comprises an adjustment of one or more of: a rate of increase in pressure through the first changing portion, a pressure level of the high pressure portion, and a hold time to maintain the high pressure portion.
However, Ollivier teaches a ventilator (Ollivier; abstract) wherein the controller is configured to adjust the cyclic pressure profile on receiving a user input (knobs and buttons on housing 380 allow for a user to input parameters) (Ollivier; Fig. 8), wherein the adjustment of the cyclic pressure profile on receiving the user input comprises an adjustment of one or more of: a pressure level of the high pressure portion (pressure setting knob 257 controls delivered pressure) (Ollivier; Fig. 8; col. 20, lines 49-68; col. 21, lines 1-2), and a hold time to maintain the high pressure portion (sigh mode is activated by pushing button 175; sigh mode increases an inspiratory phase and adjusts the corresponding time at which the maximum inspiratory pressure is delivered) (Ollivier; Figs. 3, 8; col. 2, lines 10-20; col. 13, line 16-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke device to receive user input for adjusting the cyclic pressure profile, as taught by Ollivier, for the purpose of allowing a doctor to manually control the operation of the ventilator as needed (Ollivier; col. 2, lines 10-13, 21-24).
Regarding claim 18, the modified Gruenke device teaches wherein the controller is configured adjust the hold time of the high pressure portion by selecting one of a plurality of selectable hold times (one of four modes with different times reaching and maintaining a maximum inspiratory pressure can be chosen) (Ollivier; Fig. 3).
Regarding claim 19, the modified Gruenke device teaches wherein the controller is configured to select a hold time from the plurality of hold times based at least in part on whether the apparatus is in a continuous mode (one of two normal operations with respective hold times) (Ollivier; Fig. 3) or an intermittent mode (one of two sigh operations with respective hold times) (Ollivier; Fig. 3)
Regarding claim 20, the modified Gruenke device teaches wherein the controller is configured to select longer hold time in the intermittent mode than in the continuous mode (third graph down in Ollivier Fig. 3 has the longest hold time, and is for a sigh operation).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenke in view of Martin, Yurko, Troili, and Ollivier as applied to claim 20 above, and further in view of Hillsman (US 6,273,088 B1).
Regarding claim 21, the modified Gruenke device teaches the invention as previously claimed, but does not teach wherein the hold time in the continuous mode is between 5 to 15% of an inspiratory portion of the cyclic pressure profile, and32 RESMED 3.OF-202the hold time in the intermittent mode is between 40 to 60% of the inspiratory portion of the cyclic pressure profile.
However, Hillsman teaches a ventilator device with breathing patterns (Hillsman; abstract), in which the hold time in the continuous mode is between 5 to 15% of an inspiratory portion of the cyclic pressure profile (end inspiration breath hold 29 can be seen to be about 5-15% of the curvilinear inspiratory waveform 28) (Hillsman; Fig. 3B; col. 12, lines 3-14). Hillsman also teaches the breathing patter of Fig. 3b is representative of an actual physiological breathing pattern (Hillsman; Fig. 3B; col. 12, lines 3-14). Moreover, Ollivier further teaches increasing the inspiratory time spent at a maximum pressure (i.e. the hold time) by 50% (Ollivier; third graph down of Fig. 3; col. 13, lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke device to have an inspiratory portion of the cyclic pressure profile with a hold time between 5-15%, as taught by Hillsman, for the purpose of providing an inhalation that is more representative of a normal breathing pattern (Hillsman; Fig. 3B; col. 12, lines 3-14), thereby allowing a patient to breath more naturally. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gruenke device to include a sigh mode (i.e. intermittent mode), as taught by Ollivier Fig. 3 (third graph down), which is further modified to be the in the more representative waveform shape as taught by Hillsman Fig. 3B, for the purpose of maintaining and/or inducing health conditions with a sigh (Ollivier; col. 2, lines 5-8) as well as enabling the ventilator induced inhaled sigh to be more representative of a naturally inhaled sigh (Hillsman; Fig. 3B; col. 12, lines 3-14), thereby allowing a patient to sigh more naturally. As Ollivier teaches a hold time increased by 50% and the Hillsman reference has a hold time of 5-15%, the resultant hold time would be 55-65%, which overlaps the claimed range of 40-60% (see MPEP 2144.05(I) for more information on the obviousness of overlapping ranges).
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
On page 8 in the “Claim Rejections - 35 U.S.C. 112(b)” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees and has thus withdrawn those rejections.
Applicant’s arguments with respect to the independent claims on pages 8-10 of the Applicant’s remarks have been considered but are moot in view of new ground of rejection with new additional Martin reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785